United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2786
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * Northern District of Iowa.
Ashley Lynn Springer,                    *
                                         *   [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: June 29, 2007
                                 Filed: July 9, 2007
                                  ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Ashley Springer appeals the 60-month prison sentence imposed by the district
     1
court after she pleaded guilty to conspiracy to manufacture and distribute crack
cocaine and to distribute powder cocaine in violation of 21 U.S.C. § 846, and
distribution of crack cocaine in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) and 18
U.S.C. § 2. Acknowledging that this sentence was the statutory minimum, Springer
argues that application of the 100 to 1 ratio for quantities of powder cocaine and crack
cocaine results in an improper disparity between the Guideline ranges for the two

         1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
drugs, and she requests resentencing using the lower range produced by a 20 to 1
ratio.

       Springer’s argument is foreclosed by United States v. Spears, 469 F.3d 1166,
1176 (8th Cir. 2006) (en banc), which held that neither United States v. Booker, 543
U.S. 220 (2005), nor 18 U.S.C. § 3553(a) authorizes district courts to reject the 100
to 1 ratio mandated by Congress and reflected in the Guidelines. We conclude that
the sentence is not unreasonable. See Booker, 543 U.S. at 261-62 (standard of
review); United States v. Pamperin, 456 F.3d 822, 824 (8th Cir. 2006) (district court,
without 18 U.S.C. § 3553(e) motion by government, was without authority to impose
sentence below statutory minimum).

      Accordingly, we affirm.
                     ______________________________




                                         -2-